Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 3-6, 8, 12, 14, 17, 20, 23, 27, 30, 33, 35-37, 51, 54 and 56, drawn to an element comprising a polymer.
Group II, claim(s) 61-63, 65, 72, 77, 81, 83 and 85-88, drawn to an electrode material, an electrolyte composition or a separator comprising the polymer of claim 1.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If you choose Invention I: An element comprising a polymer comprising:A) monomeric units derived from Formula I and Formula II (if chosen, please define R1-R7 and specifically name the monomeric units) orB) a copolymer of Formula IV which is:     a) is random copolymer (if chosen, please define R1-R7, L1-L2 and n2-n3) and specifically name the copolymer) or     b) a block copolymer (if chosen, please define R1-R7, L1-L2 and n2-n3) and specifically name the copolymer) orC) a copolymer of Formula V which is:     a) is random copolymer (if chosen, please define R1-R7, L1-L3 and n2-n5) and specifically name the copolymer) or     b) a block copolymer (if chosen, please define R1-R7, L1-L3 and n2-n5) and specifically name the copolymer) orD) monomeric units derived from Formula I (if chosen, please define R1-R3 and specifically name the monomeric units)  orE) a homopolymer of Formula III (if chosen, please define R1-R3, L1-L2 and n1) and specifically name the homopolymer).orF) a salt thereof [if chosen, please pick one from claim 56 and please pick from A)-E) above, define and name].If you choose Invention II: An electrochemical cell comprising a polymer in:  [please pick one of I)-VI) below]I) a negative electrode as a binder comprising the polymer and    i) an active material (please define from the specification) and    ii) x) further comprising a 2nd polymer as cited in claim 65 (if chosen, please pick one from claim 65) or        y) does not further comprise a 2nd polymer as cited in claim 65; orII) negative electrode particles comprising a core comprising an active material (please define from the specification) and a coating composition comprising the polymer and           
     i) further comprising a binder (if chosen, please pick one from the specification) or     ii) does not further comprise a binder;orIII) a positive electrode as a binder comprising the polymer and    i) an active material (please define from the specification) and    ii) x) further comprising a 2nd polymer as cited in claim 65 (if chosen, please pick one from claim 65) or        y) does not further comprise a 2nd polymer as cited in claim 65; orIV) positive electrode particles comprising a core comprising an active material (please define from the specification) and a coating composition comprising the polymer and           
     i) further comprising a binder (if chosen, please pick one from the specification) or     ii does not further comprise a binder;orV) an electrolyte solution comprising the polymer and a lithium salt wherein said electrolyte is:      i)  solid polymer electrolyte (SPE) or      ii) a gel electrolyte composition and    iii) x) further comprising a 2nd polymer cited in claim 81 (if chosen, please pick one from claim 81) or         y) does not further comprise a 2nd polymer;ORVI) separator comprising the polymer; where the polymer comprises:    A) monomeric units derived from Formula I and Formula II (if chosen, please define R1-R7 and specifically name the monomeric units) orB) a copolymer of Formula IV which is:     a) is random copolymer (if chosen, please define R1-R7, L1-L2 and n2-n3) and specifically name the copolymer) or     b) a block copolymer (if chosen, please define R1-R7, L1-L2 and n2-n3) and specifically name the copolymer) orC) a copolymer of Formula V which is:     a) is random copolymer (if chosen, please define R1-R7, L1-L3 and n2-n5) and specifically name the copolymer) or     b) a block copolymer (if chosen, please define R1-R7, L1-L3 and n2-n5) and specifically name the copolymer) orD) monomeric units derived from Formula I (if chosen, please define R1-R3 and specifically name the monomeric units)  orE) a homopolymer of Formula III (if chosen, please define R1-R3, L1-L2 and n1) and specifically name the homopolymer).orF) a salt thereof [if chosen, please pick one from claim 56 and please pick from A)-E) above, define and name].          Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 or Claim 61.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of the polymer are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  
A telephone call was not made due to the complexity to request an oral election to the above restriction and election of species requirement, therefore did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727